Citation Nr: 1453199	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left ear hearing disability other than hearing loss.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to January 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Cleveland, Ohio, Regional Office (RO) and an April 2012 rating decision of the Huntington, West Virginia, RO of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection psychiatric disability, to include PTSD, is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A left ear hearing disability other than hearing loss has not been present during the pendency of the claim.

2.  Pes planus has not been present during the pendency of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ear hearing disability other than hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in an August 2010 letter, prior to the September 2011 and April 2012 rating decisions on appeal.

The record also reflects that service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  

In regard to the left ear claim, the Veteran was afforded a VA audiological examination in February 2011 that the Board finds to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

In regard to the claim for service connection for bilateral pes planus, the Board acknowledges that no VA examination was performed and no VA medical opinion was obtained in response to the claim.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease, or injury is a low threshold.  McLendon v. Nicholson, 20 Vet. App. at 83.

In this case, there is no competent evidence suggesting the Veteran has current bilateral pes planus or that pes planus was present during the Veteran's service.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to this claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Left Ear Hearing Disability, Other Than Hearing Loss

In August 2010, the Veteran claimed service connection for left ear problems, ringing and roaring in the ear.

The Veteran's service treatment records (STRs) are negative for evidence of any left ear problems other than hearing loss.

In connection with October 2010 VA treatment, the Veteran reported bilateral tinnitus, dominating on the left, bilateral "fullness," and vertigo, with middle ear dysfunction.  The Veteran was diagnosed with sensorineural hearing loss, and the clinician recommended the Veteran receive follow up treatment for middle ear dysfunction and vertigo. 

In a February 2011 VA examination, the Veteran reported in-service noise exposure as an aircraft electrician and minimal occupational noise exposure working in a television repair shop.  He noted that tinnitus began several years prior.  The Veteran's middle ear measures revealed hypomobile tympanograms bilaterally and normal ipsilateral acoustic reflexes.  The examiner diagnosed bilateral sensorineural hearing loss and constant bilateral tinnitus and found it was at least as likely as not that the Veteran's hearing loss, tinnitus, and vertigo were related to noise exposure in the service.

The Board notes that the September 2011 rating decision on appeal granted service connection for bilateral hearing loss and tinnitus, denied service connection for benign paroxysmal positional vertigo, claimed as dizziness, and determined that service connection for left ear problems was not warranted due to no evidence of in-service left ear disease, infection, or problems, or evidence of current left ear problems.

Statements from the Veteran's representative argue that service connection for left ear hearing loss is warranted because the Veteran is compensated for right ear hearing loss.

After careful review of the record, the Board finds that service connection is not warranted for a left ear hearing disability other than hearing loss because no such disorder has been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is no competent evidence of record that the Veteran has a diagnosis for a left ear hearing disorder other than service-connected bilateral hearing loss disability and tinnitus.  Moreover, the VA examination provided in response to the claim did not disclose the presence of any ear disorders other than hearing loss and tinnitus, both of which are already service connected.  The Board notes that service connection for benign paroxysmal positional vertigo, claimed as dizziness, is a separate issue not subject to this appeal.

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Bilateral Pes Planus

The Veteran contends that service connection is warranted for bilateral pes planus that was incurred in active service.

In an August 2010 claim for service connection, the Veteran reported that he was assessed with flat feet at his separation examination.

The Veteran's service treatment records (STRs) are negative for complaints or treatment for any foot disorder, to include pes planus.  A January 1969 examination disclosed normal feet and a January 1969 report of medical history indicates that the Veteran denied a history of foot trouble.

Review of the Veteran's VA treatment records and available private treatment records are negative for any evidence of pes planus.  

The Board finds that service connection for bilateral pes planus is not warranted because the disorder has not been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, there is no competent evidence of record that the Veteran ever had a diagnosis of bilateral pes planus.

The Board acknowledges that the Veteran is competent to state that he developed flat feet in service, that his flat feet worsened during service, and that he had foot symptoms in service; however, the Veteran has not alleged any of these things.  He has only alleged that he was found to have flat feet on the separation examination.  As noted above, the January 1969 service examination disclosed that his feet were normal.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

ORDER

Service connection for left ear hearing disability other than hearing loss is denied.

Service connection for bilateral pes planus is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides the issue of entitlement to service connection for psychiatric disability, to include PTSD.

The Veteran's STRs are negative for evidence of any psychiatric disorder.

In connection with June to July 2001 private treatment at Prudich Medical Center, the Veteran was assessed with anxiety and he was observed to be very nervous and "rundown." 

Additional private treatment records from Southern Highland report the Veteran was seen for depression and anxiety from June 2001 to March 2008.  The treatment records note the Veteran presented with moderate anxiety and a mildly depressed mood.  The Veteran indicated that after treatment for a prostate infection about three years prior he noticed symptoms of difficulty concentrating, crying episodes, irritability, sleep impairment, decreased appetite, low energy, and carelessness.  An August 2007 treatment record shows that he was diagnosed with depressive disorder, anxiety disorder, and PTSD.

In September 2010, the Veteran submitted a PTSD stressor statement that indicated fellow service members were killed in action in 1967 and 1968.

In connection with September 2010 VA treatment, the Veteran reported little interest or pleasure in activities and feeling depressed or hopeless nearly every day.  A PTSD screening test was negative and the Veteran was assessed with PTSD/depression and alcohol dependence.  The Veteran reported that he had bad nerves, drank a case of beer daily, and isolated himself due to his nerves.  The Veteran's wife indicated she believed the Veteran's depression had worsened since a 2007 fall from a tree.  

In November 2010, the Veteran's wife reported that she knew the Veteran before he was on active duty and that he told her about two friends who died in the Navy.  She indicated that he had always been depressed, the depression had worsened, and she believed he gave up when he quit working around 2005.  The Veteran's wife stated the Veteran was short-tempered, drank a case of beer daily, attempted suicide, and did not maintain personal hygiene so she bathed and shaved him. 
 
A January 2011 statement from the Veteran's brother indicates that the Veteran stopped visiting his family and participating in leisure activities since he returned from active duty and had become very nervous and short-tempered.  He reported that the Veteran's wife called him for help about a year prior because the Veteran was depressed, not bathing, and always in a bad mood.

In January 2011, the Veteran reported that he did not return home while on active duty because of the way people treated soldiers.  He indicated on several occasions that he was devastated that other soldiers died for a "country that didn't care."  He reported that he had planned on re-enlisting in the Navy but did not because two of his friends were killed, one shortly after a transfer to a new ship and another by a propeller in Guam.  He reported that the poor treatment of soldiers continued when he returned home after discharge.  The Veteran stated that he was currently retired and spent his days thinking about the treatment of soldiers and his friends that died.  

In April 2012, a formal finding on a lack of information required to verify PTSD stressors was added to the Veteran's claims file.

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the Veteran's diagnoses of acquired psychiatric disorders, lay statements indicating that the Veteran's psychiatric symptoms began after he returned from active duty, and the fact that the appellant has not been provided a VA examination in response to this claim, the Board finds that the appellant should be afforded a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from March 2012 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the time period from March 2012 to the present.

2. Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each acquired psychiatric disorder present during the period of the claim and provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to his active service.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


